Petition granted and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Xin Lin, a native and citizen of the People’s Republic of China, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s denial of her requests for asylum, withholding of removal, and protection under the Convention Against Torture. Upon review of Lin’s claims and the administrative record, we grant the petition for review and remand to the Board for further proceedings in light of our recent decision in Ai Hua Chen v. Holder, 742 F.3d 171 (4th Cir.2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION GRANTED AND REMANDED.